Citation Nr: 9920128	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  95-21 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for gout secondary to 
medication prescribed for hypertension.

3.  Entitlement to an increased evaluation for hypertension, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
January 1975.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision by 
the Winston-Salem, North Carolina, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which denied the 
veteran an increased evaluation for his service-connected 
hypertension, and a June 1995 rating decision by the Roanoke 
RO which denied the veteran's claim for service connection 
for a skin disorder and secondary service connection for gout 
claimed by the veteran as secondary to medication prescribed 
for his service-connected hypertension.  

The veteran was scheduled for a hearing at the Board in 
February 1999, but did not report.


FINDINGS OF FACT

1.  The veteran has not presented medical evidence tending to 
link his current skin disorders to the skin findings or any 
other disease or injury in service.  

2.  The veteran's gout was probably aggravated by medication 
prescribed for service-connected hypertension.  

3.  The veteran's diastolic pressure is predominantly under 
100; systolic pressure is predominantly under 200; he 
requires medication for control..  





CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a skin 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  Secondary service connection is warranted for gout.  
38 C.F.R. § 3.310(a) (1998).

3.  The schedular criteria for an evaluation greater than 
10 percent for service-connected hypertension have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§ 4.7 and Part 4, Code 7101, as of and prior to January 12, 
1998.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

Service connection may be granted for a disability resulting 
from disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  

The threshold question to be answered in the veteran's appeal 
as to these issues is whether he has presented well-grounded 
claims.  If not, his claims must fail and there is no further 
duty to assist in the development of these claims.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  Establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation of the disability as service connected, it 
requires evidence relevant to the requirement of service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  The requirements of a 
well-grounded claim for service connection are summarized in 
Caluza v. Brown, 7 Vet. App. 498 (1995).  There must be 
competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (clinical evidence or, in some 
circumstances lay evidence) and a nexus between the service 
injury or disease and the current disability (medical 
evidence).  Caluza, supra.  In addition, when a veteran 
contends a service-connected disability has caused a new 
disability, he must submit competent evidence of a causal 
relationship between the two disabilities to establish a 
well-grounded claim.  Jones (Wayne L.) v. Brown, 
7 Vet. App. 134 (1994).  If the service medical records do 
not show a claimed disability and there is no medical 
evidence to link a current disability with events in service 
or with a service-connected disability, then the claim is not 
well grounded.  

A.  Service Connection for a Skin Disorder

The veteran contends that he has a recurrent skin disorder 
attributable to service.  

The veteran's service medical records show isolated treatment 
provided to the veteran for complaints referable to skin 
conditions.  Cellulitis of the left knee was treated in July 
1966 with heat pads and penicillin.  In June 1967, the 
veteran was treated with ointment for penile furuncles.  
Bumps on the shaft of the penis were clinically recorded in 
June 1968.  In April 1969 the veteran complained of a rash on 
his chin, which he observed increased with shaving.  Mild 
sycosis barbae of undersurface of chin was indicated as a 
diagnostic impression.  The veteran was prescribed ointment 
and given a shaving pass for one week.  On a periodic 
physical examination in April 1973, a clinical evaluation of 
the veteran's skin found no abnormality.  In July 1973, the 
veteran presented to a service department treatment facility 
with further complaints of a rash on his face from shaving.  
He was advised to shave every third day and prescribed 
Hydrocortisone.  In March 1974 he complaints of a "shaving 
problem" and was told not to shave.  On the veteran's 
medical examination for service discharge in January 1975, a 
clinical examination of the veteran's skin again found no 
abnormalities exclusive of scarring on the left arm and 
scratch marks on both shoulders.  

On the veteran's initial VA examination in March 1975, an 
examination of the veteran's skin including appendages was 
within normal limits.  The veteran was noted to have 
residuals of shell fragment wounds of both the left and right 
forearm, the right shoulder and the occipital region of the 
head, all of which were service-connected by the RO in a May 
1975 rating action.  

VA outpatient treatment records compiled between January 1978 
and 1993 record findings of papular lesions on the veteran's 
scalp in January 1983.  In March 1983, the veteran reported a 
scalp infection since Vietnam, which he indicated was 
improved or controlled by keeping his hair cut short.  
Physical examination revealed papules and plaques some with 
hyperpigmentation in the fluctuant area of the crown of the 
head.  There was also post inflammatory hyperpigmentation at 
the nape of the neck with two follicular papules.  
Folliculitis and mild seborrheic dermatitis were the 
pertinent diagnoses.  A further dermatological evaluation in 
May 1983 assessed the veteran's skin disorders as prurigo 
secondary to early folliculitis and probably early staph 
folliculitis.  In July 1983 a rash on the veteran's upper 
medial thighs was assessed as intertrigo.  Seborrheic 
dermatitis involving the posterior hand was diagnosed in July 
1985.  Recurrent seborrheic dermatitis of the scalp was 
attributed to a cap the veteran wore as a letter carrier on 
VA outpatient treatment records dated in December 1985.  
Recurrent folliculitis of the scalp was evaluated and treated 
in September 1991.  A VA medical certificate in September 
1992 notes the veteran's complaint that he is currently under 
medication for hypertension.  It was noted as a tertiary 
diagnosis on this occasion that the veteran has folliculitis, 
which is stable with medication.  

When evaluated in November 1994 for skin disorder complaints, 
it was pointed out that the veteran was evaluated by the 
dermatology clinic numerous times since the 1980's.  The 
veteran reported that he lived and fought in contaminated 
regions in Vietnam that were treated by defoliants.  The 
veteran said that he would frequently wake up feeling oily.  
The veteran further said that he received an injury to his 
head in 1967 during combat in a defoliated area.  He said 
that several months prior to this combat injury he had 
developed black-heads and "pus bumps" on his scalp, face, 
neck and shoulders, which became worse after injury.  He said 
he also developed similar complaints in the axillae and 
groin.  He recalled that he was usually treated by service 
clinicians as if his problems were related to VD.  He 
reported that his condition would improve but not resolve.  
He said that after 6 to 7 years, the condition seemed to 
decrease and only continued to affect his scalp and 
occasionally the upper shoulders.  The examiner noted that 
his review of the veteran's dermatological notes from 1980 
indicated that the veteran has had differential diagnoses of 
folliculitis, dissecting cellulitis of the scalp, 
pseudopelade, acne necrotica miliaris, simple intertrigo of 
the groin, seborrheic dermatitis, keratosis pilaris and post 
inflammatory hyperpigmentation and scars of the torso.  The 
examiner noted that there were also suggestions in the record 
that the veteran suffered from lichen planus, DLE and acne 
keloidal nucha.  The veteran denied any known skin problems 
prior to his Vietnam experience.  Following a physical 
examination probable acne keloidal nucha, seborrheic 
dermatitis of the scalp, keratosis pilaris of the extremities 
and torso, xerosis of the extremities and torso, tinea pedis 
with onychomycosis, probable reactive lymphadenopathy of the 
right neck secondary to scalp and probable tinea cruris by 
history were diagnosed.  

When seen at a VA dermatology clinic in November 1995, the 
veteran was found to have several hyperpigmented papules on 
examination of the scalp with minimal scaling.  His face was 
clear.  There was minimal xerosis of the elbows.  The groin 
was clear with slight hyperpigmentation of the inner folds.  
The buttocks were xerotic with mild keratosis pilaris.  The 
veteran's legs exhibited moderate xerosis and minimal 
keratosis pilaris.  The veteran's feet were characterized by 
extensive onychomycosis.  The examiner noted the veteran's 
past diagnosis of acne keloidalis nuchae and reported that 
this disease is chronic, recurrent, and treatable, but not 
curable.  

In this case, the service medical records show that the 
veteran was seen three times in service for a rash in his 
beard area, diagnosed as sycosis barbae.  He also received 
treatment for cellulitis of the left knee and penile 
furuncles.  The veteran contends that he now suffers from a 
chronic skin condition, which had its onset in service.  
There is, however, no competent medical evidence of record 
that supports this contention or otherwise points to a nexus 
between the veteran's currently diagnosed skin diseases and 
the clinical findings and treatment rendered to him in 
service for the various skin disorders noted therein.  

Although the veteran has consistently stated that his current 
skin disorders had their onset during his service in Vietnam 
and are attributable to events therein, he has submitted no 
medical evidence pointing to such a causal relationship.  
Furthermore, while the veteran has indicated that he was in 
combat in an area that was defoliated by herbicides, we 
observe that the skin disorders currently diagnosed are not 
any of the diseases associated with exposure to herbicide 
agents and subject to presumptive service connection under 
the provisions of 38 C.F.R. § 3.309(e) (1998).  The veteran's 
statements are only competent to the extent that the veteran 
has articulated information concerning what he experienced, 
but are not competent with respect to diagnosis or medical 
causation.  See Savage v. Brown, 10 Vet. App. 488 (1995).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that a lay person is not competent to 
provide probative evidence as to matters requiring expertise 
derived from specialized medical education or training.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

Moreover, the Court has held where the determinative issue 
involves medical causation or diagnosis there must be 
competent medical evidence supporting a claim to make it 
"plausible and thus well grounded."  Grottveit v. Derwinski, 
5 Vet. App. 91 (1993).  The veteran is not competent to make 
a diagnosis of any disability and render an opinion as to its 
relationship to his active service.  As the record contains 
no competent evidence linking the current skin disabilities 
to the findings in service, as summarized above, or any other 
inservice event or occurrence, including chemical exposure, 
the claim for service connection for a skin disorder is not 
well grounded.  


B.  Secondary Service Connection for Gout

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (1998).  

The veteran's service medical records contain no evidence of 
complaints and/or findings suggestive of gout.  Post service 
clinical records include an April 1989 medical certificate 
showing that the veteran complained of an aching right foot 
with a burning sharp pain in his big toe.  Physical 
examination of the right large toe found it to be red, warm 
and painful to motion.  Questionable gout was diagnosed and 
the veteran's blood pressure medication Hydrochlorothiazide 
(HCTZ) was stopped.  This diagnosis was noted, one week 
later, to be confirmed by laboratory studies showing 
crystals.  This disorder was also noted to be responding to 
treatment.  The veteran's examining physician in mid-April 
1989 reported that with proper treatment the veteran's gout 
should resolve completely and may never recur now that he was 
off HCTZ.  VA outpatient treatment records compiled 
thereafter show no further clinical complaints, treatment 
and/or findings of gout until January 1994 when the veteran 
presented to a VA outpatient treatment clinic and was found 
to have a flare-up of this disorder.  

On a VA examination in June 1996, the veteran was noted to 
have a history of gout of 4 to 5 years' duration.  It was 
noted that this diagnosis was established with joint 
aspiration and demonstration of birefringent negative uric 
acid crystals.  It was reported that at the time the 
veteran's gout was diagnosed, he was taking HCTZ but was 
taken off that medication.  He subsequently has had flare-ups 
of acute gouty arthritis with the last episode occurring 
about a month earlier.  On physical examination, the veteran 
showed no clinical evidence of present gouty arthritis.  The 
veteran reported that he was on medicine for gout but did not 
remember which medication.  Gout by history was the 
diagnosis.  

A VA outpatient treatment record dated in April 1997 shows 
that the veteran was seen with an exacerbation of gout.  

On a VA examination in September 1997 the veteran was noted 
on medical history to have had gout since the 1980's and had 
been told that the medication he was taking for control of 
blood pressure was causing his gouty arthritis.  It was noted 
that the veteran had been on different kinds of medication 
for control of hypertension over the years.  A thorough 
review of the veteran's C-file by his examining physician 
disclosed the veteran was found to have gout in April 1989.  
Prior to that finding, the veteran had been prescribed, in 
addition to other medications, Dyazide, Vasotec and 
Hydrochlorothiazide.  The veteran's examiner noted on 
objective examination that the veteran had no present 
swelling or redness in the big toes at the base in either 
foot.  There was, however, marked tenderness over the 
metatarsal head area on the big toes, bilaterally.  Uric acid 
testing disclosed an increased level of 10.1 with normal 
being 2.1 to 7.4.  Gouty arthritis involving both feet was 
diagnosed.  The examiner further noted that there was a 
question existing as to whether or not the veteran's gout was 
secondary to medication prescribed for his service-connected 
hypertension.  He stated that he had reviewed the veteran's 
C-file.  He observed that initially the veteran's 
hyperuricemia and gout were probably aggravated by the 
medication HCTZ and it was thus appropriate to discontinue 
use of that medication.  He had again been placed on HCTZ in 
April 1993 and it was not clear when this had again been 
discontinued.  He further observed that currently the veteran 
was not on any medication which might decrease or impair 
tubular secretions of uric acid secondarily increasing uric 
acid in the blood causing gout.  He concluded that in light 
of the discontinuance of medication known to increase uric 
acid, it was not clear why the veteran still suffers from 
gout.  

The veteran currently contends that side effects of 
medications prescribed for control of his service-connected 
hypertension, specifically Lisinopril and Diltiazem, are 
responsible for his gouty arthritis.  

According to the VA clinical records the veteran was 
initially found to suffer from gout in April 1989 when he was 
seen for very severe pain in his right foot.  Prior to that 
time, he had been treated for service-connected hypertension 
for a number of years with several medications to include 
Dyazide and, beginning in 1986, HCTZ.  When seen in April 
1989, the veteran was removed from HCTZ.  It was the opinion 
of a VA physician at that time, that discontinuance of this 
medication would resolve the veteran's gout.  While it is 
apparent the veteran still has flare-ups of gout, a VA 
physician in September 1997 reviewed and summarized the 
veteran's medical history.  He indicated that the veteran's 
hyperuricemia and gout in April 1989 were probably aggravated 
by his HCTZ.  He did not conclude that the veteran's current 
episodes of gout resulted from medications that are now 
prescribed for his service-connected hypertension, but was at 
a loss to explain why the veteran still had gout.  The 
veteran's assertion that his current hypertensive medications 
are responsible for his gout are of no probative value.  But 
the medical opinion is sufficient to convince the undersigned 
that it is at least as likely as not that the current gout 
was caused by, or made worse by, the veteran's long-term use 
of diuretic medications prescribed for his service-connected 
hypertension.  Accordingly, service connection for gout as 
proximately due to or the result of a service-connected 
disability is granted.  


II.  Increased Rating for Hypertension

The Board finds that the veteran's claim for an increased 
evaluation for his service-connected hypertension is well 
grounded, and there is no further VA duty to assist him in 
developing the evidence pertinent to this claim.  38 U.S.C.A. 
§ 5107(a); Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

Disability evaluations are based, as far as practical, upon 
the average impairment of earning capacity as determined by a 
schedule of rating disabilities.  Separate codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
In determining the current level of impairment, each 
disability must be considered in the context of the whole-
recorded history.  38 C.F.R. §§ 4.1, 4.2 (1998).  
Notwithstanding this, we should also note that disability 
evaluations are assigned primarily on the basis of current 
level of impairment shown on objective evaluation.  See 
38 U.S.C.A. § 1155; Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question of which of two 
evaluations will be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the current criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  

In this instance, Diagnostic Code 7101 for hypertensive 
vascular disease currently provides for a 10 percent 
evaluation where the veteran's diastolic pressure is 
predominantly 100 or more, or the systolic pressure is 
predominantly 160 or more, or where there is a history of 
diastolic pressure predominantly 100 or more and continuous 
medication is required for control of hypertension.  A 
20 percent evaluation, the next higher, is warranted where 
the veteran's diastolic pressure is predominantly 110 or more 
or the systolic pressure is predominantly 200 or more.  A 
40 percent evaluation is warranted where the veteran's 
diastolic pressure is predominantly 120 or more.  Diagnostic 
Code 7101, as in effect from January 12, 1998.  

Absent congressional intent to the contrary, where law or 
regulation changes during the pendency of an appeal, the 
criteria most favorable to the veteran apply.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  As such, the veteran's 
essential hypertension must be evaluated in this case under 
both sets of criteria with the most advantageous one 
utilized.  Id.  

Therefore, Diagnostic Code 7101, as in effect prior to 
January 12, 1998, will be reviewed.  This code provided for a 
10 percent evaluation where the veteran's diastolic pressure 
was predominantly 100 or more.  A 20 percent evaluation was 
warranted where the veteran's diastolic pressure was 
predominantly 110 or more with definite symptoms.  A 
40 percent evaluation was warranted where the veteran's 
diastolic pressure was predominantly 120 or more with 
moderately severe symptoms.  It was noted that when 
continuous medication was shown necessary for a control of 
hypertension, with a history of diastolic pressure 
predominantly 100 or more, a minimum rating of 10 percent was 
to be assigned.  

In accordance with 38 C.F.R. Part 4, §§ 4.1 and 4.2 (1998) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the 
veteran's essential hypertension.  The Board is of the 
opinion that this case presents no evidentiary 
considerations, which would warrant an exposition of the 
clinical histories.  Moreover, the Board notes that the basic 
concept of the rating schedule is to compensate for present 
disability, not for past disability, potential future 
disability, or disability that is avoided by treatment.  
38 U.S.C.A. § 1155; see also Francisco v. Brown, 
7 Vet. App. 55 (1994).  As such, the evidence of record 
pertinent to the veteran's current level of disability due to 
hypertension consists of VA outpatient treatment records 
dated from 1993 and VA examinations conducted in June 1996 
and September 1997.  

The veteran's VA outpatient treatment records document the 
following blood pressure readings taken since the beginning 
of September 1993: 140/100 on September 7, 1993; 166/94 on 
November 2, 1993; 156/90 and 130/92 on September 6, 1994; 
144/94 on November 21, 1994; 156/100 on December 17, 1994; 
151/91 on November 12, 1996; 152/73 and 150/75 on April 8, 
1997.  

On VA examinations in June 1996, the veteran was found to be 
6 feet 1 inch tall and to weigh 295 pounds.  Pulse rate was 
90/minute, regular and equal volume.  Respiratory rate was 
18/minute.  Blood pressure was 167/88.  

VA examination in September 1997 noted the veteran to weigh 
284 pounds and to be 6 feet 1 inch.  Pulse was 86 and 
respiration was 20.  Blood pressure was 195/92.  In pertinent 
part, hypertension, still not controlled completely with 
medication, was diagnosed.  

The veteran contends that he is entitled to an increased 
evaluation for his essential hypertension and asserts that he 
requires increased medication to keep his blood pressure 
under control.  Notwithstanding this, the veteran's claim 
must be denied as the evidence, as summarized above, reveals 
the diastolic pressure readings are predominantly below 100.  
While there are two diastolic blood pressure readings since 
September 1993 of 100, the diastolic readings are not 
predominantly greater than 100 and, further, systolic 
pressure is not predominantly over 200.  

In light of the above, the Board finds that neither the old 
nor new rating criteria for evaluating service-connected 
hypertension provides a basis to support a 20 percent rating 
for this disorder.  The current objective findings more 
nearly approximate the criteria for the 10 percent rating 
under both the old and new formulation.  Accordingly, the 
lower rating is for application.  38 C.F.R. § 4.7.  

While we acknowledge that the veteran's medications have 
changed, this is not a criterion for an increased rating.  
Even though complete control of the blood pressure is not 
shown, the resulting disability is measured against the 
criteria in the rating schedule.  The criteria for a higher 
rating are neither met nor approximated.  In summary, the 
Board concludes that the weight of the evidence, after 
longitudinal review, demonstrates that the veteran's service-
connected essential hypertension is appropriately evaluated 
by the 10 percent rating now in effect.  

ORDER

The claim for service connection for a skin disorder is 
denied as not well grounded.  

Service connection for gout secondary to medication 
prescribed for hypertension is granted.  

Entitlement to an increased evaluation for hypertension is 
denied.  



		
	J. E. Day
	Member, Board of Veterans' Appeals




 

